Cite as 2015 Ark. 131

                SUPREME COURT OF ARKANSAS
                                      No.   CV-14-816


 HAROLD W. PLANCHON                            Opinion Delivered   April 2, 2015
                  APPELLANT
                                               APPEAL FROM THE WASHINGTON
 V.                                            COUNTY CIRCUIT COURT
                                               [NO. CV13-117-6]
 LOCAL POLICE & FIRE
 RETIREMENT SYSTEM                        HONORABLE MACKIE M. PIERCE,
                                 APPELLEE SPECIAL JUDGE
                                               MOTION TO GRANT REVIVOR
                                               AND SUBSTITUTION DENIED;
                                               MOTION TO REMAND TO THE
                                               CIRCUIT COURT GRANTED.


                        RHONDA K. WOOD, Associate Justice

       Harold Planchon filed an appeal with the Arkansas Court of Appeals.1 The record

was lodged in December 2013. However, Planchon died before the case was submitted.

As a result, Planchon’s attorney filed a motion for revivor and substitution, or,

alternatively, to remand to the circuit court for entry of such an order. We accepted this

motion as a separate case. Because there is no rule or statute in place that would allow this

court to revive and substitute the appellant, we remand to the circuit court.

       No court rule describes how to revive an action and substitute a party on appeal.

Arkansas Rule of Civil Procedure 25 provides for the substitution of parties, but another


       1
         Planchon had filed a petition for judicial review of an agency action under the
Administrative Procedure Act. The agency in question—Arkansas Local Police and
Retirement System—declined to treat Planchon’s colon-cancer diagnosis as a “duty-
related disability.” The circuit court affirmed the Retirement System’s decision, and
Planchon appealed from that order.
                                    Cite as 2015 Ark. 131

rule states that the Rules of Civil Procedure “shall govern the procedure in circuit courts.”

Ark. R. Civ. P. 1 (2014). Counsel directs us to cases where either this court or the court

of appeals has substituted a party on appeal. See Sneed v. Sneed, 172 Ark. 1135, 291 S.W.
999 (1927); Anglin v. Cravens, 76 Ark. 122, 88 S.W. 833 (1905); Taylor v. Landherr, 101
Ark. App. 279, 275 S.W.3d 656 (2008). In all of those cases, substitution was governed by

statutes in effect at the time. See Anglin, 76 Ark. at 123, 88 S.W. at 834 (noting that a

statute provided the court authority to revive the action in the name of a special

administrator); Taylor, 101 Ark. App. at 283, 275 S.W.3d at 659 (applying Ark. Code

Ann. section 16-62-106(a) to substitute the deceased appellee with a special administrator).

       Act 1148 of 2013 repealed both of the statutes that would have allowed this court

to revive and substitute a party without the necessity of a remand. Act of Apr. 11, 2013,

No. 1148, 2013 Ark. Acts 4552. The first repealed statute, Ark. Code Ann. § 16-62-

106(a), allowed “the court before which [a suit] is pending” to revive an action and

substitute a special administrator to replace the deceased party:

              In all cases where suits may be instituted, and either plaintiff or defendant
       dies pending the suit or suits, it shall be lawful for the court before which the suit
       or suits are pending, on the motion of any party interested, to appoint a special
       administrator, in whose name the cause shall be revived. The suit or suits shall
       progress, in all respects in his or her name with the like effect as if the plaintiff or
       defendant, as the case may be, had remained in full life.

Ark. Code Ann. § 16-62-106(a) (Repl. 2005). According to Act 1148’s language, section

16-62-106 was being repealed because it had been “superseded by Amendment 80 of the

Arkansas Constitution and Rule 25 of the Arkansas Rules of Civil Procedure.” Id. § 34.

Similarly, the second repealed statute, Ark. Code Ann. § 16-67-322(a), provided that if all



                                               2
                                    Cite as 2015 Ark. 131

of the appellants die before the appeal is decided, then the executor, administrator, or heirs

can be substituted for the deceased appellant:

              If all the appellants or plaintiffs in error die after the appeal taken or writ or
       error brought and before judgment is rendered thereon, the executor or
       administrator of the last surviving appellant or plaintiff, or the heirs or devises of the
       appellant or plaintiff in cases where they would be entitled to bring writs of error
       or prosecute an appeal, may be substituted for the appellant or plaintiff and the
       cause shall proceed at their suit.

Ark. Code Ann. § 16-67-322(a) (Repl. 2005).

       Because these statutes have been repealed and because we have no rule governing

substitution on appeal, we deny the motion to grant revivor and substitution. We instead

grant the motion in the alternative, and remand the case to the circuit court for Planchon’s

representatives to seek relief there. We acknowledge this may not be the most efficient

process for this case, but we take this opportunity to refer the matter to the Supreme

Court Committee on Civil Practice, who can take an in-depth look at whether amending

the Rules of Appellate Procedure to account for situations like the present one would be

appropriate.

       Motion to grant revivor and substitution denied; motion to remand to the circuit
       court granted.

       BAKER, J., concurs.


       Robert S. Tschiemer, for appellant.

       Eichenbaum Liles, P.A., by: Richard L. Ramsay, for appellee.




                                                 3